DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16, 20 and 21) in the reply filed on 06-14-2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-19-2019, 07-14-2020, and 10-16-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102810691 (A) hereinafter Chen [see IDS filed 10-16-2020]. 
Regarding Claims 1-5 and 20-21, Chen teaches a method for preparing a secondary battery, the battery comprising: a positive electrode; a negative electrode; a separator; and an electrolyte solution (paragraph 28), wherein the electrolyte solution comprises a lithium salt, a non-aqueous solvent, and an additive (paragraph 11), wherein the electrolyte solution comprising: forming an alkali metal hexafluorophosphate [LiPF6], and dissolving the alkali metal hexafluorophosphate in a non-aqueous solvent (trimethyl or triethyl haloformate) (paragraphs 19-20, 22, 43, see Examples 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such electrolyte solution that comprises lithium hexafluorophosphate in a non-aqueous solvent before the effective filing date of the claimed invention because such electrolyte configuration can form a lithium battery that provides higher power output. 
Regarding Claims 6-7, Chen teaches forming the alkali metal fluoride dispersion and reacting the phosphorus pentafluoride with the alkali metal fluoride (see Chen described above). 
Regarding Claims 8-10, Chen teaches reacting the phosphorus pentafluoride with the alkali metal fluoride in the haloformate solvent (see Chen described above). 
Regarding Claim 11-13, Chen teaches dispersing the alkali metal fluoride in a solid state in the haloformate solvent, filtering, and drying the separated alkali metal hexafluorophosphate under reduced pressure (see Chen described above). 
Regarding Claims 14-16, Chen teaches that the alkali metal hexafluorophosphate is precipitated as crystal micro particles (see Chen described above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729